Jackson, Chief Justice,
concurring, said: I concur in the judgment. On the death of the decedent, the title descended to the widow and all the children, and they were then all tenants in common. But the law allows the widow to apply for and have set apart a year’s support for herself and the children of the decedent, and this court has held that the widow may sell the property set apart for a year’s support, and use it up for the benefit of the family. So that, if the judgment of the ordinary was wrong, it at least gave color of title; and if, instead of using up the property, it was held under the judgment for the statutory time, a prescriptive title ripened. I am inclined to think that the judgment of the ordinary vested the title in widow and children named therein; but if, because of irregularity or otherwise, it did not vest the title in them, it at least purported so' to do, and was therefore color of title; and with such possession as the statute prescribes, a prescriptive title could be based thereon.